*858OPINION.
Lansdon :
The only question here is whether, in the circumstances set forth in our findings of fact, the $9,000 note of the Men’s Fashion Shop was worthless when charged off the books of the petitioner at December 9, 1921. At that date the maker of the note had outstanding bills payable in the amount of $42,669.58, and its total physical assets were not worth more than $16,000. A blanket first chattel mortgage on such assets had been given as security for the notes upon which $12,000 had been advanced by banks for the purpose of compounding the claims of wholesalers. A blanket second mortgage had been given as security for the remaining obligations, including the $9,000 note in question.
The evidence is convincing that measured by the collateral security the paper secured by the second mortgage had little value. On the other hand, it is clear that at December 9 the note in question was not due, that it would not be due for nearly 12 months, and that no effort had then been made or could then have been made to enforce collection by a suit at law or otherwise. The Men’s Fashion Shop was still a going concern and as the record shows was in business and able to make some payments on its obligations, including a $3,000 payment on the note in question as late as 1924 and 1925. In these conditions we are of the opinion that the note in controversy had not been ascertained to be worthless when it was charged off on December 9 of the taxable year.

Judgment will be entered for the respondent.